TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00523-CV



                                    T. C. and D. D., Appellants

                                                  v.

                Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
        NO. D-1-FM-14-004687, HONORABLE KARIN CRUMP, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant father T.C. and appellant mother D.D. appeal from the trial court’s order

terminating the parental rights of both parents to their daughter (Terri). 1

               During the trial, the Department of Family and Protective Services (the Department)

presented the following evidence:


•      T.C. was incarcerated at the time of Terri’s birth in 2014. Shortly after his release
       in 2016, he was convicted of several felony charges, including felony family
       violence, and was sent to prison again. T.C. was in prison at the time of trial.

•      T.C. had previously been convicted of many drug-related or violent offenses dating
       back to 2009.




       1
           In a termination case, a minor must be identified only by an alias. Tex. R. App.
P. 9.8(b)(1)(A).
•      T.C.’s mother testified about an incident in which she was fearful of T.C. for her own
       safety and the safety of D.D. and the unborn child, and that on another occasion she
       witnessed T.C. punch D.D. in the face.

•      Several police officers testified about T.C.’s aggressive, violent tendencies and that
       he had violated a protective order.

•      When Terri was born, she tested positive for marijuana and PCP.

•      D.D. completed a 90-inpatient Drug Court Program, but after moving into a sober
       home for outpatient treatment, relapsed by smoking marijuana and PCP.

•      Terri is currently placed with Kenetha Jones, a cousin of T.C., and is thriving in that
       environment. It is the Department’s plan that Ms. Jones will adopt Terri.


See Tex. Family Code § 161.001(b)(1)(E), (P), (Q), (2). The jury returned a verdict that the parental

rights of both parents should be terminated.

               On appeal, T.C.’s and D.D.’s appellate attorneys have filed briefs stating that after

reviewing the record, they believe that the appeal is frivolous.2 The attorneys have presented a

professional evaluation of the record and explained why they believe there are no arguable grounds

for reversal. The attorneys have represented to the Court that they provided copies of the briefs to

T.C. and D.D and advised them of their right to file pro se briefs. T.C.’s counsel provided a copy

of the appellate record to him. D.D.’s counsel advised her of her right to examine the appellate

record, how to get a copy of the record, and provided her with the mailing address of the Travis

County Clerk’s office. Counsel notified both T.C. and D.D. of their deadline for filing a pro se brief.


       2
          This and other Texas courts have held that it is appropriate in a parental termination case
to file a brief asserting that the appeal is frivolous. See Taylor v. Texas Dep’t of Protective &
Regulatory Svcs., 160 S.W.3d 641, 646 & n.4 (Tex. App.—Austin 2005, pet. denied); In re D.E.S.,
135 S.W.3d 326, 329 (Tex. App.—Houston [14th Dist.] 2004, no pet.); In re K.D., 127 S.W.3d 66,
67 (Tex. App.—Houston [1st Dist.] 2003, no pet.).

                                                  2
See Taylor v. Texas Dep’t of Protective & Regulatory Svcs., 160 S.W.3d 641, 646-47 & n.4 (Tex.

App.—Austin 2005, pet. denied); see also Kelly v. State, 436 S.W.3d 313, 319-21 (Tex. Crim. App.

2014). Neither T.C. nor D.D. has filed a pro se brief or made contact with this Court. We have

conducted our own review of the record and we agree that the appeal is frivolous. We therefore

affirm the trial court’s final decree. Further, in accordance with the Texas Supreme Court’s recent

decision, we deny counsels’ motions to withdraw. In re P.M., No. 15-0171, 2016 Tex. LEXIS 236,

at *7-8 (Tex. Apr. 1, 2016).3



                                        __________________________________________

                                        David Puryear, Justice

Before Justices Puryear, Pemberton, and Field

Affirmed

Filed: January 12, 2017




        3
           In P.M., the Texas Supreme Court held that the right to counsel in suits seeking the
termination of parental rights extends to “all proceedings in [the Texas Supreme Court], including
the filing of a petition for review. In re P.M., No. 15-0171, 2016 Tex. LEXIS 236, at *3 (Tex.
Apr. 1, 2016). Accordingly, counsels’ obligation to T.C. and D.D. has not yet been discharged. See
id. If D.D. or T.C., after consulting with counsel, desires to file a petition for review, counsel should
timely file with the Texas Supreme Court “a petition for review that satisfies the standards for an
Anders brief.” Id.

                                                   3